Citation Nr: 1719743	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected lumbosacral spine paraspinal tendonitis and degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In December 2016, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board noted that the record contained evidence suggesting a link between the Veteran's knee disabilities and service, but this evidence was speculative and insufficient to support a grant of service connection.  As a result, the Board remanded the Veteran's claim and requested that a VA examiner provide an opinion on whether any diagnosed knee disability had its onset during service or is otherwise related to any in-service event or injury. 

The Veteran was afforded a VA examination in January 2017.  Following a review of the claims file and a physical examination, a VA examiner stated that while the Veteran served on active duty from August 1981 to August 2001, medical records documenting his knee problems begin in 2010.  The examiner then concluded that any correlation between the Veteran's current disability and his active duty service would "be resorting to mere speculation." 

The January 2017 VA examiner's opinion is factually inaccurate as the record contains VA treatment records documenting complaints of knee pain prior to 2010. See a December 2004 VA treatment record.  Moreover, the examiner did not provide any rationale for why, in the absence of treatment records, an opinion linking the Veteran's current knee disabilities to his active duty service would be "mere speculation."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In addition, following the Board's remand, the Veteran raised a new theory of entitlement.  Specifically, in a statement received in March 2017, the Veteran claimed that his bilateral knee disabilities were due to his service-connected spine disability.  The record indicates that the Veteran has not been informed of the evidence necessary to establish service connection on a secondary basis.  A medical opinion addressing this theory of entitlement must also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issue on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The AOJ should attempt to obtain any relevant records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder

2.  The AOJ must ensure that all notice and development required by VCAA has been accomplished, to include providing the Veteran with a notice letter which informs him of what the evidence must show to establish service connection on a secondary basis.

3.  After completing the action requested in item 1, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any knee disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that any diagnosed knee disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the service-connected lumbosacral spine disability.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


